Citation Nr: 1819213	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  10-36 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected tinnitus.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from July 1966 to July 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

As a procedural matter, this claim was previously before the Board in June 2014, December 2016, and July 2017.  The Board reopened these claims in June 2014 and remanded for further development.  The Board remanded the claims again in December 2016 for adequate addendum medical opinions on both issues.  The Board, in July 2017, found the Board's directives were not substantially complied with and remanded the claim again.  This claim has now been returned to the Board for further appellate consideration.  

As discussed in the prior Board decisions, the Veteran's original claim was expanded from PTSD and depression to include all acquired psychiatric disorders under Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

A hearing was held before the Board in October 2013.  The hearing transcript is of record.  The Veteran was advised in May 2017 that the Veterans Law Judge (VLJ) who conducted the hearing was no longer employed by the Board.  38 U.S.C. 
§ 7107(c) (2012), 38 C.F.R. § 20.707 (2017).  The Veteran declined an additional hearing in a June 2017 letter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with bilateral sensorineural hearing loss disability and was exposed to loud noise in service.  

2.  The evidence is at least in equipoise as to whether the Veteran's symptoms of bilateral hearing loss disability have been continuous since service separation.


CONCLUSION OF LAW

The criteria for service connection for bilateral sensorineural hearing loss disability are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d). 

Sensorineural hearing loss is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

Bilateral Hearing Loss- Analysis

The Veteran maintains that he has hearing loss as a result of noise exposure in service.  

The Veteran has a current bilateral hearing loss disability for VA compensation purposes pursuant to 38 C.F.R. § 3.385.  A VA audiology examination conducted in September 2017 shows that the Veteran had speech recognition scores using the Maryland CNC testing of 88 percent ,bilaterally, and impaired hearing is considered a disability for VA compensation purposes when, as relevant here, speech recognition scores using the Maryland CNC Test are less than 94 percent.  

Service treatment records do not contain complaints, diagnoses, or treatment for hearing loss. The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Further, the Board finds that the Veteran was exposed to acoustic trauma in service.  During the July 2010 and September 2017 VA audiology examinations and the October 2013 Board hearing, the Veteran reported a history of in-service noise exposure.  Specifically, the Veteran's was an auto mechanic in service, which is a military occupational specialty that has a high probability of noise exposure.  The Veteran credibly testified at the October 2013 Board hearing that he regularly worked in a closed bay because the weather was cold; thus, he was exposed to loud noise in an enclosed space.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997).  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C. § 1154(a) (2012).  Moreover, the Veteran has already been awarded service connection for tinnitus, based on in-service noise exposure.  As such, the Board finds the Veteran was exposed to acoustic trauma while in service.  

Additionally, the Veteran competently and credibly reported he noticed reduced hearing acuity shortly after discharge from service and continuously since that time.  The Veteran also credibly reported he sought treatment shortly after service for the hearing loss, but the treating physician is now deceased and the treatment records destroyed.  

The Veteran did report post-service noise exposure.  The Veteran credible testified that he worked in construction for 30 years.  However, he testified in the October 2013 Board hearing that he was required to wear hearing protection after service, but he did not have hearing protection during service.  

VA treatment records report conflicting evidence as to the Veteran's hearing difficulty over the years.  He has reported reduced hearing acuity to VA medical providers.  See November 2003, April 2005, and August 2015 VA treatment records and June 2006 VA examination.  However, there are also many treatment records that report the Veteran's hearing was grossly intact.  See May 2002, March 2004, August 2008, August 2011, and September 2012 VA treatment records.  

The Veteran was afforded VA audiology examinations in July 2010, December 2011, September 2014, and September 2017.  VA also obtained addendum medical opinions in December 2014 and January 2017 to assist in determining the nature and etiology of the bilateral hearing loss.  The Board finds that the VA medical opinions of record are inadequate as they all conclude that the Veteran's bilateral hearing loss is less likely than not related to his military service based solely and thus impermissibly on the lack of complaints and treatment in service and the normal audiogram on the Report of Medical Examination at discharge.  The lack of contemporaneous medical records documenting diagnoses of hearing loss in service without consideration of the Veteran's lay statements is an impermissible basis for a medical opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  This is especially problematic given that the July 2010 examiner provided a positive medical nexus regarding tinnitus based on the same lay reports and in-service noise exposure.  Moreover, service connection is not precluded for hearing loss which first met VA's definition of disability after service.  See Hensley at 159; see also 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).  For these reasons, the Board finds that the VA medical opinions of record lack probative value.  

Despite the inadequacy of the VA medical opinions, remanding for a new medical opinion is not necessary.   The Board finds that the current evidence of record is at least in equipoise as to whether symptoms of bilateral hearing loss began in service and have continued since service separation.  The evidence of record demonstrates acoustic trauma in service, that the Veteran competently and credibly reported diminished hearing shortly after discharge from service, and that it has continued to worsen since separation.   See April 2013 statement.  

The Veteran credibly testified in the October 2013 Board hearing that he saw a doctor shortly after discharge from service for reduced hearing acuity.  The Board finds that this statement provides at least some explanation for the lack of medical records at an earlier time.  

Accordingly, upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's statements made during the claim regarding noise exposure during service and continuous symptoms of hearing loss since service are internally consistent and therefore probative.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms of bilateral hearing loss, presumptive service connection for bilateral hearing loss is warranted under 38 C.F.R. § 3.303 (b).  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

ORDER

Service connection for a bilateral hearing loss disability is granted.  


REMAND

Remanding the claim for service connection for an acquired psychiatric disorder is unfortunately unavoidable.  

Upon review, an August 2017 addendum VA psychiatric medical opinion does not comply with the Board's July 2017 remand directives.  First, the July 2017 Board remand directed that the additional addendum opinion be obtained from an appropriate medical professional, other than the psychologist who conducted the August 2014 VA examination and provided the January 2017 addendum opinion.  Despite the Board's directives, the August 2017 addendum opinion is not from a different medical professional.  

Additionally, the addendum opinion contains no rationale for the conclusions drawn.  It merely states that the Veteran's "mood symptoms" were less likely as not proximately caused or aggravated by the service-connected tinnitus.  Additionally, no opinions were rendered regarding the Veteran's diagnosed major depressive disorder as requested.  

Finally, after the supplemental statement of the case was issued in January 2018 but before the case was re-docketed at the Board in March 2018, the RO issued a deferred rating decision in February 2018 acknowledging that the August 2017 addendum psychiatric opinion failed to address all the Board's directives and indicating the RO may be still developing this claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all pertinent outstanding VA treatment records and associate with the claims file.  

2.  Obtain an addendum psychiatric opinion to determine the nature and etiology of the acquired psychiatric disorder, to include PTSD and major depressive disorder.  The addendum opinion must be obtained from an appropriate examiner, OTHER THAN the August 2014, January 2017, and August 2017 examiner.  

The examiner must review the claims file.  All pertinent testing should be conducted.  A physical examination of the Veteran is left to the discretion of the examiner.  

After reviewing the claims file, the examiner is requested to address the following, with thorough rationale:

(a)  Identify all current psychiatric disabilities.  If the Veteran does not meet the criteria for a PTSD diagnosis, identify which criteria he does not meet and explain why not.  

If any previously diagnosed psychiatric disorder of record is no longer currently diagnosed, discuss whether those diagnoses have resolved or why they are no longer present.  

(b)  If PTSD is diagnosed, identify which stressor on which the diagnosis is based.  

(c)  Provide an opinion with a thorough rationale regarding whether any currently diagnosed acquired psychiatric disorder, other than PTSD, had onset is otherwise related to service.

(d)  For each currently diagnosed acquired psychiatric disorder except PTSD, provide an opinion regarding whether it was proximately caused by or otherwise related to the service-connected tinnitus.  Provide supportive rationale.

(e)  For each currently diagnosed acquired psychiatric disorder except PTSD, provide an opinion regarding whether it was aggravated by the service-connected tinnitus.  Provide supportive rationale.

3.  After ensuring substantial compliance with the Board's directive above, readjudicate the service connection claim for an acquired psychiatric disorder, to include as secondary to service-connected tinnitus.  If the benefit sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


